 1                                                            THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9   ADAMA JAMMEH and OUMIE SALLAH, on
     behalf of themselves and others similarly
10   situated,
                                                               Cause No.: 2:19-CV-00620 JLR
11                      Plaintiffs,
                                                               STIULATION AND ORDER OF
12           v.                                                WITHDRAWAL AND SUBSTITUTION
                                                               OF COUNSEL
13   HNN ASSOCIATES, LLC; GATEWAY, LLC;
     COLUMBIA DEBT RECOVERY, LLC d/b/a                         CLERK’S ACTION REQUIRED
14   GENESIS CREDIT MANAGEMENT, LLC; and
     WILLIAM WOJDAK,
15
                        Defendants.
16
                                                STIPULATION
17
             1.         This Stipulation and Proposed Order for withdrawal and substitution of counsel
18
     is being submitted pursuant to LCR 83.2(b)(1).
19
             2.         This stipulation applies to representation of parties in the above-captioned case.
20
             3.         All parties, through their respective undersigned counsel, stipulate and agree
21
     that attorney Karl Neumann of Cozen O’Connor may be substituted as counsel for the
22
     attorneys that represent Defendants HNN Associates, LLC, and Gateway, LLC in the above-
23
     captioned case.
24
             4.         All parties, through their respective undersigned counsel, stipulate and agree
25
     that Daniel C. Mooney, Jeffrey P. Downer, and Nichole T. Morrow, and the firm of Lee Smart
26
                                                                                    LAW OFFICES OF
      STIULATION AND [PROPOSED] ORDER OF WITHDRAWAL                              COZEN O’CONNOR
      AND SUBSTITUTION OF COUNSEL- 1                                          A PROFESSIONAL CORPORATION
                                                                                       SUITE 1900
                                                                                    999 THIRD AVENUE
      CAUSE NO. 2:19-cv-00620 JLR                                              SEATTLE, W ASHINGTON 98104
                                                                                    (206) 340-1000

     LEGAL\45504913\1
 1   P.S., Inc. should be permitted to withdraw from representing Defendants HNN Associates,

 2   LLC and Gateway, LLC in the above-captioned case, and such withdrawal shall take effect

 3   immediately.

 4    LAW OFFICE OF PAUL ARONS                     LEONARD LAW
 5
      /s/ Paul Arons                               /s/ Samuel R. Leonard
 6    Paul Arons, WSBA No. 47599                   Samuel R. Leonard, WSBA No. 46498
      685 Spring St., Ste. 104                     1001 Fourth Ave., Ste. 3200
 7    Friday Harbor, WA 98250                      Seattle, WA 98154
      P: (360) 378-6495                            P: (206) 486-1176
 8    lopa@rockisland.com                          sam@settledebtdefense.com
 9    Attorneys for Plaintiffs                     Attorneys for Plaintiffs
      DATED: March 26, 2020                        DATED: March 26, 2020
10
      TERRELL MARSHALL LAW GROUP                   GORDON REES SCULLY
11    PLLC                                         MANSUKHANI LLP
12
      /s/ Ari Y. Brown                             /s/ Elizabeth K. Morrison
13    Ari Y. Brown, WSBA No. 29570                 Elizabeth K. Morrison, WSBA No. 43042

14    /s/ Beth E. Terrell                          /s/ Sarah N. Turner
      Beth E. Terrell, WSBA No. 26759              Sarah N. Turner, WSBA No. 37748
15                                                 701 Fifth Ave., Ste. 2100
      /s/ Blythe H. Chandler                       Seattle, WA 98104
16
      Blythe H. Chandler, WSBA No. 43387           P: (206) 695-5100
17                                                 emorrison@gordonrees.com
      /s/ Brittany J. Glass                        sturner@grsm.com
18    Brittany J. Glass, WSBA No. 52095            Attorneys for William Wojdak and Columbia
      936 N. 34th St., Ste. 300                    Debt Recovery, LLC
19    Seattle, WA 98103                            DATED: March 26, 2020
      P: (206) 816-6603
20
      abrown@terrellmarshall.com
21    bterrell@terrellmarshall.com
      bchandler@terrellmarshall.com
22    bglass@terrellmarshall.com
      Attorneys for Plaintiffs
23    DATED: March 26, 2020
24

25

26
                                                                           LAW OFFICES OF
      STIULATION AND [PROPOSED] ORDER OF WITHDRAWAL                     COZEN O’CONNOR
      AND SUBSTITUTION OF COUNSEL- 2                                 A PROFESSIONAL CORPORATION
                                                                              SUITE 1900
                                                                           999 THIRD AVENUE
      CAUSE NO. 2:19-cv-00620 JLR                                     SEATTLE, W ASHINGTON 98104
                                                                           (206) 340-1000

     LEGAL\45504913\1
 1    LEE SMART P.S., INC.                     COZEN O'CONNOR
 2    /s/ Daniel C. Mooney                     /s/ Karl Neumann
      Daniel C. Mooney, WSBA No. 44521
 3
                                               Karl Neumann, WSBA No. 48078
 4    /s/ Jeffrey Paul Downer                  999 Third Ave. Ste. 1900
      Jeffrey Paul Downer, WSBA No. 12625      Seattle, WA 98104
 5                                             P: (206) 340-1000
      /s/ Nicole Theresa Morrow                kneumann@cozen.com
 6    Nicole Theresa Morrow, WSBA No. 51546    Substituting Attorneys for Defendant HNN
 7    701 Pike St., Ste. 1800                  Associates, LLC and Gateway, LLC
      Seattle, WA 98101                        DATED: March 26, 2020
 8    P: (206) 624-7990
      ntm@leesmart.com
 9    dcm@leesmart.com
      jpd@leesmart.com
10    Withdrawing Counsel for HNN Associates
11    LLC and Gateway LLC
      DATED: March 26, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                        LAW OFFICES OF
      STIULATION AND [PROPOSED] ORDER OF WITHDRAWAL                  COZEN O’CONNOR
      AND SUBSTITUTION OF COUNSEL- 3                              A PROFESSIONAL CORPORATION
                                                                           SUITE 1900
                                                                        999 THIRD AVENUE
      CAUSE NO. 2:19-cv-00620 JLR                                  SEATTLE, W ASHINGTON 98104
                                                                        (206) 340-1000

     LEGAL\45504913\1
 1                                                ORDER

 2           THIS MATTER having come before the Court on the parties’ Stipulation for

 3   Withdrawal and Substitution of Counsel, and the Court being fully advised in the premises,

 4   now, therefore, it is ORDERED THAT:

 5           1.         Attorney Karl Neumann of Cozen O’Connor should hereinafter be the attorney

 6   that represents Defendants HNN Associates, LLC and Gateway, LLC.

 7           2.         Attorneys Daniel C. Mooney, Jeffrey P. Downer, and Nichole T. Morrow, and

 8   the firm of Lee Smart, P.S., Inc. should be permitted to withdraw from representing

 9   Defendants HNN Associates, LLC and Gateway, LLC in this matter, in the above-captioned

10   case, and that such withdrawal shall take effect immediately.

11           3.         The Clerk shall immediately amend the docket to reflect the changes in

12   representation specified above.

13           IT IS SO ORDERED.

14           DATED this 30th day of March, 2020.

15

16

17
                                                            A
                                                            JAMES L. ROBART
18                                                          United States District Judge
19

20

21

22

23

24

25

26
                                                                                 LAW OFFICES OF
      STIULATION AND [PROPOSED] ORDER OF WITHDRAWAL                           COZEN O’CONNOR
      AND SUBSTITUTION OF COUNSEL- 4                                       A PROFESSIONAL CORPORATION
                                                                                    SUITE 1900
                                                                                 999 THIRD AVENUE
      CAUSE NO. 2:19-cv-00620 JLR                                           SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000

     LEGAL\45504913\1
